DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection of 7/20/2020 and advisory action of 9/25/2020. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/18/2020 has been entered. The Office action on currently pending claims 1, 3, 5, 6, 9-11, 13, 14, 16, 20, and 21 follows.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends (claim 1). Claim 1 already recites the subject matter of claim 3 in lines 7-8 of the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9-10, 13-14, 16, 20, and 21, are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2007 045486 to Lopez et al. (hereafter “Lopez”, cited in IDS, see .
Regarding claim 1, 3, and 20, Lopez disclosed (Fig. 1-9 and 11) a switchgear assembly (Fig. 11) comprising: a plurality of gas insulated switches (7, 13a, 13b) arranged in  first and second parallel rows; a plurality of enclosures (3, 3a, 3b) arranged in  first and second rows of tubular enclosures having a rectangular cross-section and extending parallel to respective ones of the first and second rows of switches (7, 13a, 13b) and configured to contain ambient air (see English translation of record, par. [0009], [0024], [0025], [0056]); and  first and second bus assemblies (1, 2, 24) disposed in respective ones of the first and second rows of enclosures, exposed to the ambient air within the respective first and second rows of enclosures (see English translation of record, par. [0009], [0024], [0025], [0056]), and providing respective first and second phases (i.e., when considering e.g., phase 1 of the first busbar system with conductor (1) and phase 2 of the second busbar system with conductor (2), Fig. 9), the first and second bus assemblies comprising respective first and second pluralities of interconnected bus sections (Fig. 11) having an insulating covering (see par. [0022]) and electrically connected to the respective ones of the first and second rows of gas insulated switches (Fig. 1-6).
Regarding claims 10 and 21, Lopez (see FIG. 1-9 and 11) discloses: a switchgear assembly (FIG. 11) comprising a plurality of gas insulated switches (7, 13a, 13b); a bus containment structure comprising first and second rows of tubular enclosures (3, 3a, 3b) configured to contain ambient air (see English translation of record, par. [0009], [0024], [0025], [0056]) and arranged in parallel, enclosures having a rectangular cross-section; a first bus assembly (1) disposed in the first row of enclosures (3a) and exposed to the ambient air within the respective first row of enclosures (see English translation of record, par. [0009], [0024], 
Regarding claims 1 and 10, Lopez did not disclose that each enclosure in the first row is separated from an adjacent enclosure in the second row by an air gap.
	Bellon disclosed (Fig. 1 and 2) a concept of adjacent rows of enclosures (1-6, etc.), wherein each enclosure in one row is separated from an adjacent enclosure in another row by an air gap (accommodating lead-through (11)) so as to easy isolate one enclosure from another, as far as the gas contained is concerned, as well as to place two adjacent enclosures  in communication with one another, also in relation to the insulating gas, for the benefits of simplified inspections, maintenance, and assembly / disassembly of the switchgear (p. 1, l. 32 to p. 2, l. 32).
It would have been obvious to a person of the ordinary skill in the relevant arts before the effective filing date of the claimed invention to have modified to Lopez by making them separated by the air gaps, as taught by Bellon,  in order to  easy isolate one enclosure from See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Alternatively, since air has been notoriously known as good electrical insulator before the effective filing date of the claimed invention, it would have been obvious to a person of the ordinary skill in the relevant arts before the effective filing date of the claimed invention to have filled the first and second rows of enclosures of Lopez with ambient air, wherein the first and second bus assemblies exposed to the ambient air within the respective first and second rows of enclosures, in order to provide economical and effective insulation for said first and second bus assemblies (i.e., air is significantly less expensive insulating gas as compared to the alternative gasses, e.g., nitrogen, SF6, etc.), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.
Regarding claims 5, 13, 14, and 16, the walls of the enclosures of the first and second rows of enclosures in Lopez as modified, are inherently grounded or insulated (i.e., if said walls are made of metal, then they must be inherently grounded, as they are connected to the frame of the switchgear which is inherently grounded. Alternatively, if said walls are not grounded, then they must be made of the insulating material for avoiding arcing between phases). Further, a 
Regarding claim 9, Lopez as modified disclosed (Fig. 8) that the first and second bus assemblies ((1), (2)) are electrically connected to the gas insulated switches  (7, 13a, 13b) via connectors positioned at external faces of gas-containment enclosures (5, 6) of the gas insulated switches (Fig. 2, 8). Also see connectors positioned at external faces (in lead-through (11)) of the gas-containment enclosures (4, 5, 6) of the gas insulated switches (7, 8, 9) on Fig. 1 of Bellon.
Regarding claim 19, as best understood, Lopez as modified disclosed wherein the first and second [.

Claims 6 and 11, are rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Bellon and further in view of  or DE/102007063478 to Czech et al. (hereafter “Czech”, cited in IDS, see English translation of record).
Regarding claims 6 and 11, Lopez as modified by Bellon disclosed all as applied to claims 1 and 10 above, and further that the at least one bus assembly comprises round interconnected bus sections (see sections of the bus conductors (1) and (2) interconnected by joints (22), Fig. 9 of Lopez), but did not disclose that each of said bus sections comprising a solid shield insulated system comprising an inner conductor, an inner insulation layer surrounding the 
However, Czech disclosed (Fig. 2, 3) bus sections comprising a solid shield insulated system comprising an inner conductor (4, 24), an inner insulation layer (6) surrounding the inner conductor (4, 24), an outer shield conductor (23) surrounding the inner insulation layer (6) and the inner conductor (4, 24).
It would have been obvious to a person of the ordinary skill in relevant arts before the effective filing date of the claimed invention to have used the bus assembly as taught by Czech for the switchgear assembly of Lopez-Bellon, in order to provide compact bus assembly design that includes ground shielding for the bus conductors, thus enhancing oversell safety of the switchgear assembly by ensuring equal potential distribution along the bus conductors, and at the same time, in order to augment sensitivity of the protection devices to arcing ground faults. Also, it would have been obvious to a person of the ordinary skill to provide the outer insulation layer, since such an additional insulating layer is was a well-known option in the field of cables to protect the outer semi-conducting layer and its use in an insulated and shielded busbars would have been an obvious design option for the person of the ordinary skill. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. Applicant contends that, allegedly, “The Final Action's reasoning is erroneous because there would be no reason to provide such a conductor between adjacent enclosures that house separate bus assemblies that are electrically isolated from one another, and thus, there would be no reason to provide the lead-through - and the associated gap - between such enclosures. The gaps between the compartments (e.g., compartments 1 and 2) shown in Bellon appear to serve no purpose other than to provide space for the flanges 22 of the lead- through 11 (see FIG. 1) and, in some cases, valves 39 (see FIG. 2). Without these structures, there is no rationale for providing the associated gap. Therefore, the reasoning presented in the Final Action fails to explain why one of ordinary skill in the art would have been motivated by Lopez and Bellon to provide air gaps between an enclosure of the first row and an adjacent enclosure of the second row as recited in independent Claims 1 and 10” (emphasis added).
In response the Office directs the Applicant’s attention to the fact that the motivation has been edited to read: “It would have been obvious to a person of the ordinary skill in the relevant arts before the effective filing date of the claimed invention to have modified to Lopez by making them separated by the air gaps, as taught by Bellon, in order to  easy isolate one enclosure from another, as far as the gas contained is concerned, as well as to place two adjacent enclosures  in communication with one another, also in relation to the insulating gas, for the benefits of simplified inspections and maintenance of the switchgear (Bellon, p. 1, line 32 to p. 2, line 32)”.
Accordingly, Applicant’s arguments are moot and the rejection is hereby maintained.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anatoly Vortman/
Primary Examiner
Art Unit 2835